[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ADDENDUM TO MEMORANDUM OF DECISION
The following order is added to and made a part of the Memorandum of Decision, dated March 25, 1991, in this case which is amended for this purpose:
Any equity remaining following the foreclosure of the Culloden Street house shall become the property of the plaintiff to the extent needed to satisfy any of the defendant's obligation to her under these orders.
MARGARET C. DRISCOLL STATE TRIAL REFEREE